NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                  NEIL F. KEEHN,
                  Plaintiff-Appellant,

                           v.

                  UNITED STATES,
                  Defendant-Appellee.
                ______________________

                      2013-5084
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 12-CV-0027, Judge Marian Blank Horn.
                 ______________________

             Decided: November 12, 2013
               ______________________

   NEIL F. KEEHN, of Santa Monica, California, pro se.

    MICHAEL D. AUSTIN, Trial Attorney, Commercial Liti-
gation Branch, Civil Division, United States Department
of Justice, of Washington, DC, for defendant–appellee.
With him on the brief were STUART F. DELERY, Acting
Assistant Attorney General, and JEANNE E. DAVIDSON,
Director.
                ______________________

     Before DYK, MAYER, and CHEN, Circuit Judges.
2                                               KEEHN   v. US



PER CURIAM.
    Neil F. Keehn appeals the final judgment of the Unit-
ed States Court of Federal Claims (“Claims Court”) dis-
missing his complaint. Keehn v. United States, 110 Fed.
Cl. 306 (Fed. Cl. 2013). Because the Claims Court correct-
ly found that it lacked jurisdiction to hear Mr. Keehn’s
claims, we affirm.
                             I
    Mr. Keehn filed a complaint with the Claims Court on
January 12, 2012, alleging thirty-one claims based on
numerous theories, including breach of implied-in-fact
contract. Mr. Keehn alleged that he performed thirty
tasks for the United States between 1975 and 1992. In
addition, Mr. Keehn alleged he developed a short-course
on strategic concepts that he presented to the United
States Air Force between 2008 and 2009. Mr. Keehn
sought compensation for the value of his services in the
amount of $97,703,600.
    The United States moved to dismiss, contending that
the Claims Court lacked subject matter jurisdiction to
hear the claims in Mr. Keehn’s complaint. The Claims
Court granted the motion. The court found that the
claims relating to the first thirty tasks were barred by the
statute of limitations because they accrued more than six
years prior to the filing of the complaint. Keehn, 110 Fed.
Cl. at 323–25. Although the court found that the statute
of limitations did not bar the breach-of-contract claim
concerning the short course, the court dismissed the claim
because Mr. Keehn had failed to plead the essential
elements of an implied-in-fact contract. Id. at 325–29.
    Mr. Keehn timely filed a notice of appeal. We have
jurisdiction pursuant to 28 U.S.C. § 1295(a)(3).
KEEHN   v. US                                              3



                             II
    We review de novo a dismissal by the Claims Court
for lack of subject matter jurisdiction. Wilson v. United
States, 405 F.3d 1002, 1008 (Fed. Cir. 2005).
    The Tucker Act defines the jurisdiction of the Claims
Court to hear claims against the United States for money
damages. The Claims Court has jurisdiction to hear cases
“against the United States founded either upon the Con-
stitution or any Act of Congress or any regulation of an
executive department, or upon any express or implied
contract with the United States, or for liquidated or
unliquidated damages in cases not sounding in tort.” 28
U.S.C. § 1491(a). A plaintiff bringing a claim under the
Tucker Act has the burden of establishing the court’s
jurisdiction. See Taylor v. United States, 303 F.3d 1357,
1359 (Fed. Cir. 2002).
     The Tucker Act includes a statute of limitations that
bars the jurisdiction of the Claims Court unless the claim
“is filed within six years after such claim first accrues.”
28 U.S.C. § 2501. “A cause of action cognizable in a
Tucker Act suit accrues as soon as all events have oc-
curred that are necessary to enable the plaintiff to bring
suit . . . .” Martinez v. United States, 333 F.3d 1295, 1303
(Fed. Cir. 2003). The Tucker Act’s statute of limitations is
a jurisdictional requirement and thus “must be strictly
construed.” MacClean v. United States, 454 F.3d 1334,
1336 (Fed. Cir. 2006).
    We find that the Claims Court properly applied the
statute of limitations to Mr. Keehn’s complaint. For the
Claims Court to have jurisdiction over the claims, the
claims must have accrued after January 12, 2006—six
years before the filing date of the complaint. The thirty
tasks Mr. Keehn completed, however, he allegedly per-
formed between 1975 and 1992, long before January 2006.
As the Claims Court observed, “Mr. Keehn should have
brought suit once he believed he had rendered services to
4                                               KEEHN   v. US



the United States and was not remunerated for those
services.” Keehn, 110 Fed. Cl. at 324–25.
     In his informal brief, Mr. Keehn argues that we
should “toll the statute of limitations” because of “the
discovery rule.” Mr. Keehn claims that some of his work
was used in classified government programs, which made
it difficult for him to know the extent to which the United
States used and benefitted from his work. Mr. Keehn
appears to be asking us to equitably toll the limitations
period in light of the circumstances of his claims. This we
cannot do. Section 2501 is not subject to waiver or equi-
table tolling. John R. Sand & Gravel Co. v. United States,
552 U.S. 130, 134–39 (2008).
    Mr. Keehn also argues that the Claims Court erred in
dismissing his short course claim for failure to plead the
essential elements of an implied-in-fact contract. There
are four requirements of an implied-in-fact contract: “(1)
mutuality of intent to contract; (2) consideration; (3) lack
of ambiguity in offer and acceptance; and (4) actual au-
thority in the government representative to bind the
government.” Barrett Ref. Corp. v. United States, 242
F.3d 1055, 1060 (Fed. Cir. 2001). We agree with the
Claims Court that Mr. Keehn failed to allege facts that,
even if true, would satisfy all the required elements of his
breach-of-contract claim.
   We have considered Mr. Keehn’s remaining argu-
ments and conclude that they are without merit.
    For the foregoing reasons, the judgment of the
Claims Court is affirmed.
                       AFFIRMED
                          COSTS
    No costs.